Case 3:17-cv-01054-TJC-JRK Document 271 Filed 07/29/20 Page 1 of 5 PageID 4789




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


   FOODONICS INTERNATIONAL, INC., )
   a Florida corporation,
                                     )
           Plaintiff,
                                     )
   v.                                             Case No. 3:17-cv-1054-J-32JRK
                                     )
   DINA KLEMPF SROCHI, as Trustee
   of the LAURA JEAN KLEMPF          )
   REVOCABLE TRUST, a Florida trust,
                                     )
           Defendant.
                                     )

   DINA KLEMPF SROCHI, as Trustee          )
   of the LAURA JEAN KLEMPF
   REVOCABLE TRUST, a Florida trust,        )

         Counterclaim Plaintiff,            )

   v.                                       )

   FOODONICS INTERNATIONAL, INC., )
   a Florida corporation, and KEVIN
   JACQUES KLEMPF,                  )

         Counterclaim Defendants.           )



        UNOPPOSED RENEWED MOTION OF SMITH HULSEY & BUSEY
        TO WITHDRAW AS COUNSEL FOR THE JEAN KLEMPF TRUST

         Smith Hulsey & Busey and attorneys James H. Post, Michael E. Demont and R.

   Christopher Dix (collectively, “SHB”) move for the entry of an Order allowing them
Case 3:17-cv-01054-TJC-JRK Document 271 Filed 07/29/20 Page 2 of 5 PageID 4790




   to withdraw as counsel for Counterclaim Plaintiff Dina Klempf Srochi, as Trustee of

   the Laura Jean Klempf Revocable Trust (the “Trust”), and in support says:

          1.      This Court’s Order of June 24, 2020 (Doc. No. 266), provided that SHB

   may renew its motion to withdraw as counsel for the Trust at an appropriate time

   following the July 8, 2020 mediation conference.

          2.      On July 7, 2020, William B. Lewis, Benjamin A. Webster, and Keith R.

   Mitnik of the law firm of Morgan & Morgan, P.A. filed their Notice of Appearance as

   counsel for the Trust in this case.

          3.      The mediation was held on July 8, 2020 with both SHB and Morgan &

   Morgan in attendance representing the Trust. The mediation was continued to July 22,

   2020 and, at that time, resulted in an impasse.

          4.      As a result, SHB renews it motion to withdraw as counsel for the Trust.

          5.      The Trust consents to SHB’s withdrawal as its counsel. Upon the entry

   of an Order authorizing SHB’s withdrawal, SHB shall be relieved of any and all further

   responsibility in regard to the representation of the Trust in this action. SHB will

   cooperate with the Trust and successor counsel in a smooth transition of this case.

          6.      SHB’s withdrawal will not cause delay in the prosecution of this case.

          7.      On July 20, 2020, the undersigned conferred with opposing counsel who

   does not oppose the relief requested in this renewed motion to withdraw.




                                              2
Case 3:17-cv-01054-TJC-JRK Document 271 Filed 07/29/20 Page 3 of 5 PageID 4791




                                    Memorandum of Law

          Both the Trust and opposing counsel have consented to SHB’s withdrawal as

   counsel for the Trust.

          The withdrawal of SHB will not cause delay in the trial of this case because the

   Trust’s substitute counsel, Morgan & Morgan, will have ample time to prosecute this

   case to conclusion under the current trial schedule assuming good faith cooperation in

   discovery matters from the Counterclaim Defendants.

          Local Rule 2.03(b) allows for attorney withdrawal “by written leave of Court

   obtained after giving ten (10) days’ notice to the party or client affected thereby, and to

   opposing counsel.” Prior notice of SHB’s withdraw was provided upon the filing of

   the original motion to withdraw (Doc. No. 258) on June 9, 2020. As a result, the 10

   day notice under Local Rule 2.03 has been met for both opposing counsel and the client.

          WHEREFORE, the law firm of Smith Hulsey & Busey and attorneys James H.

   Post, Michael E. Demont and R. Christopher Dix respectfully move the Court to allow

   them to withdraw as counsel for the Trust in this case.




                                               3
Case 3:17-cv-01054-TJC-JRK Document 271 Filed 07/29/20 Page 4 of 5 PageID 4792




                             Local Rule 3.01(g) Certification

          In compliance with Local Rule 3.01(g), the undersigned conferred in good faith

   with the counterclaim defendants’ attorneys, who do not oppose the relief requested in

   this renewed motion to withdraw.


                                              SMITH HULSEY & BUSEY


                                              By     /s/ James H. Post
                                                     James H. Post
                                                     Michael E. Demont
                                                     R. Christopher Dix

                                              Florida Bar No. 175460
                                              Florida Bar No. 364088
                                              Florida Bar No. 036988
                                              One Independent Drive, Suite 3300
                                              Jacksonville, FL 32202
                                              (904) 359-7700
                                              (904) 359-7708 (facsimile)
                                              jpost@smithhulsey.com
                                              mdemont@smithhulsey.com
                                              cdix@smithhulsey.com

                                              Attorneys for Dina Klempf Srochi, as
                                                Trustee of the Laura Jean
                                                Klempf Revocable Trust




                                             4
Case 3:17-cv-01054-TJC-JRK Document 271 Filed 07/29/20 Page 5 of 5 PageID 4793




                                         Certificate of Service

               I certify that on this 29th day of July, 2020, I electronically filed the foregoing

   with the Clerk of Court through the Court’s CM/ECF electronic notification system,

   which will send a Notice of Electronic Filing to all CM/ECF participants in this case.

   I further certify that I mailed the foregoing document and the notice of electronic filing

   by first-class mail to the following non-CM/ECF participants: None.


                                                                   /s/ James H. Post
                                                                      Attorney


   1071383.5
